FILED
                            NOT FOR PUBLICATION
                                                                           JUN 12 2019
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ARTHUR GALPO BALMACEDA,                          No.   17-71911

              Petitioner,                        Agency No. A027-262-126

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 10, 2019**
                                Honolulu, Hawaii

Before: THOMAS, Chief Judge, and CALLAHAN and CHRISTEN, Circuit
Judges.

      Arthur Galpo Balmaceda, a citizen of the Phillippines, petitions for review

of the Board of Immigration Appeals’ (BIA) decision affirming an immigration

judge’s denial of his application for adjustment of status and order of removal. We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the petition. Because

the parties are familiar with the facts and the procedural history, we need not

recount it here.

      We may review the denial of adjustment of status only as to constitutional

claims and questions of law. 8 U.S.C. § 1252(a)(2)(D). “[A] decision that an alien

is not eligible for admission to the United States is conclusive unless manifestly

contrary to law.” Id. § 1252(b)(4)(C). We review de novo due process challenges

to removal orders. Ram v. Mukasey, 529 F.3d 1238, 1241 (9th Cir. 2008).

      1.     Balmaceda cannot state a due process violation for denial of

adjustment of status. A grant of adjustment of status is discretionary, and an alien

has no protected liberty or property interest in a grant of discretionary relief.

Mendez-Garcia v. Lynch, 840 F.3d 655, 665-66 (9th Cir. 2016). Insofar as

Balmaceda’s due process arguments target the IJ’s denial of adjustment of status,

they necessarily fail.

      2.     Balmaceda has not argued that the BIA’s decision that he is

inadmissible was manifestly contrary to law. Therefore, that determination

remains conclusive. 8 U.S.C. § 1252(b)(4)(C).

      3.     Balmaceda has not demonstrated error or substantial prejudice

necessary to vacate his removal order on due process grounds. See Gonzaga-


                                            2
Ortega v. Holder, 736 F.3d 795, 804 (9th Cir. 2013). We vacate a removal order

“on due process grounds only if the proceeding was ‘so fundamentally unfair that

the [petitioner] was prevented from reasonably presenting his case.’” Gutierrez v.

Holder, 662 F.3d 1083, 1091 (9th Cir. 2011) (quoting Ibarra-Flores v. Gonzales,

439 F.3d 614, 620 (9th Cir. 2006)). The record reflects that Balmaceda’s hearing

spanned six days, throughout which Balmaceda introduced copious evidence, had

an opportunity to rebut the government’s evidence, and called multiple witnesses.

The IJ applied the correct standard to the admission of country conditions

evidence. See Baliza v. INS, 709 F.2d 1231, 1233 (9th Cir. 1983). The IJ’s

decision further demonstrates a careful weighing of this evidence against

Balmaceda’s evidence and witnesses. Therefore, we conclude that Balmaceda was

not prevented from reasonably presenting his case.



      PETITION DENIED.




                                         3